Citation Nr: 1420369	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-02 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hypertension.

2.  Entitlement to an initial rating in excess of 60 percent for hypertensive heart disease, to include angina, cardiomegaly, and left ventricular hypertrophy, associated with hypertension.

3.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth S. Beskin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to June 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2010 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

A hearing was held on the issue of entitlement to a higher initial evaluation for hypertension in July 2011, by means of video conferencing equipment with the appellant in New York, New York, before the undersigned Veterans Law Judge (VLJ), sitting in Washington, D.C., who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In the February 2010 rating decision, the RO granted service connection for hypertensive cardiovascular disease.  The Veteran perfected an appeal of the assigned rating, which has been 10 percent throughout the appeal period.

In a January 2012 determination, the Board remanded the issue of entitlement to an increased evaluation for hypertensive vascular disease as well as a claim of entitlement to TDIU.  At that same time and in a separate determination, another VLJ remanded the matter of entitlement to service connection for a cardiovascular disability other than hypertensive vascular disease.

In an August 2012 rating decision, the RO granted entitlement to service connection for hypertensive heart disease and assigned a 0 percent rating effective January 2, 1994, and a 30 percent rating from January 12, 1998.  In that same decision, the Veteran's previously titled disability of hypertensive cardiovascular disease was recharacterized as hypertension.  It continued to be rated 10 percent disabling under the same diagnostic code.  This decision was a full grant of the appeal as to entitlement to service connection for cardiovascular disability other than hypertensive vascular disease that was remanded in January 2012.  The Veteran expressed his disagreement with the assigned rating for that disability in the August 2012 rating decision.

In a March 2013 rating decision, the RO increased the rating for the Veteran's hypertensive heart disease to 60 percent, effective December 19, 1993, which was also the effective date of the grant of service connection.  The RO also granted special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) on the basis that the Veteran had a single service-connected disability rated as 100 percent and an additional service-connected disability ratable at 60 percent.  The Veteran has expressed disagreement with this assigned 60 percent rating, and this issue will be addressed in the remand portion of this decision below.

The Veteran's Virtual VA claims file contains relevant evidence and has been reviewed by the Board.  The Veterans Benefits Management System electronic file contains no evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an initial rating in excess of 10 percent for hypertension and entitlement to an initial rating in excess of 60 percent for hypertensive heart disease, to include angina, cardiomegaly, and left ventricular hypertrophy, associated with hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's posttraumatic stress disorder (PTSD) is rated at 100 percent, and his hypertensive heart disease is rated at 60 percent.

2.  The Veteran is in receipt of SMC under the criteria of 38 U.S.C.A. § 1114(s).


CONCLUSION OF LAW

The 100 percent rating for PTSD, along with the 60 percent rating for the Veteran's hypertensive heart disease, renders moot the appeal for TDIU.  38 U.S.C.A. §§ 1114(s), 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.350(i), 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given that entitlement to TDIU is dismissed as moot on a legal basis, further development under the VCAA or other law could not result in a favorable outcome or be of assistance to this inquiry. 

The Court has held that, in a case where the law is dispositive of the claim, the claim should be denied for lack of legal merit under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Court has also held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).



TDIU

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a). 

The Court has recently noted that VA has a well-established duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and then award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating). 

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises, or if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

In this case, the Veteran's service-connected disabilities are rated as follows: PTSD, rated 100 percent from April 19, 1995; hypertensive heart disease, rated 60 percent from December 29, 1993; fracture of the orbit of the left eye, rated 10 percent from July 8, 1992; and hypertension, rated 10 percent from July 8, 1992.  The combined disability ratings are 20 percent from July 8, 1992; 70 percent from December 29, 1993; and 100 percent from April 19, 1995. 

The Veteran has been awarded SMC under the provisions of 38 U.S.C.A. § 1114(s), effective April 19, 1995, on the basis that he was awarded a 100 percent rating for PTSD and a 60 percent rating for hypertensive heart disease.

The Veteran's PTSD is rated as 100 percent disabling from April 19, 1995.  Thus, for SMC purposes, this disability satisfied the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Because the Veteran has a single service-connected disability rated as total (i.e. his PTSD), and has an additional service-connected disability (i.e. his hypertensive heart disease) that is independently rated at 60 percent, the criteria for SMC at the housebound rate were met as of April 19, 1995.  Entitlement to this benefit, effective April 19, 1995, was already granted by the RO in the March 2013 rating decision.

Accordingly, the only possible increased benefit that could be assigned based upon a finding of entitlement to TDIU when there is another disability rated at 100 percent disabled has already assigned to the Veteran from April 19, 1995.

Therefore, because the TDIU rating is a lesser benefit than the 100 percent disability rating for PTSD, and the Veteran has already been awarded SMC under 38 U.S.C.A. § 1114(s) (the only benefit for which the assignment of TDIU could be beneficial), the claim is moot.  The appeal as to the TDIU issue is therefore dismissed.

The Board does note that it is separately remanding the claim for an increased evaluation for hypertension.  However, a decision on that issue would have no bearing on the claim for TDIU because the Veteran has already been granted SMC.  Thus, the claims are not inextricably intertwined in this case, and a remand of this issue would serve no useful purpose. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal as to the issue of entitlement to TDIU is dismissed.


REMAND

The claim of entitlement to an initial rating in excess of 10 percent for hypertension must be remanded because there was not compliance with the Board's January 2012 remand directives.  Specifically, the Veteran's VA outpatient treatment records were obtained and associated with his Virtual VA claims file; however, the Veteran was not requested to submit or provide the necessary authorization for VA to obtain private treatment from Prime Care Physicians.  While he was afforded a VA examination in June 2012, it did not provide information responsive to the rating criteria for hypertension, as was directed by the Board's January 2012 remand.  Finally, the Veteran and his attorney were not provided with a supplemental statement of the case on this matter.

Regarding the claim of entitlement to an initial rating in excess of 60 percent for hypertensive heart disease, the Veteran timely expressed disagreement with the rating granted in the March 2013 rating decision.  However, the RO did not issue a statement of the case on this matter.  Therefore, a remand is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the AOJ should return the claims file to the Board for this issue only if the Veteran perfects his appeal in a timely manner.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran either submit or provide the necessary authorization for VA to obtain private treatment records pertaining to his hypertensive vascular disease from Prime Care Physicians.  

If the records do not exist or further efforts to obtain the records would be futile, the AOJ should notify the Veteran and his attorney in accordance with 38 C.F.R. § 3.159(e).

2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the disorder. 

The examiner should comment as to whether the Veteran's diastolic pressure is predominantly 110, 120, or 130.  He or she should also state whether the Veteran's systolic pressure is predominantly 200 or more.

The claims file and a copy of this remand must be made available to the examiner and reviewed in conjunction with the examination.  A complete rationale must be stated for any opinion provided.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  The AOJ should issue a statement of the case addressing the issue of entitlement to an initial rating in excess of 60 percent for hypertensive heart disease.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


